Citation Nr: 1122072	
Decision Date: 06/07/11    Archive Date: 06/20/11	

DOCKET NO.  03-26 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a dermatologic condition of the upper extremities, independent of scars with associated inflammation (rash).  

2.  Entitlement to service connection for a dermatological condition of the lower extremities, to include rashes and scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran's case was before the Board on two previous occasions, in September 2004, at which time it was remanded for additional development, and in July 2008, at which time the Board granted service connection for scars on the upper extremities, but denied service connection for rashes (to include scars) on the lower extremities.  The Veteran appealed the 2008 decision of the Board to the United States Court of Appeals for Veterans Claims (Court), which, based on a Joint Motion for Remand, vacated the July 2008 decision in its entirety (inclusive of the aforementioned allowance of service connection), and remanded the case for further development.  

In March 2010, the Board granted service connection for a dermatologic condition of the upper extremities to include scarring with associated inflammation (rash).  At that same time, the Board remanded for additional development the issues of entitlement to service connection for a dermatologic condition of the upper extremities independent of scars with associated inflammation (rash), and service connection for a dermatologic condition of the lower extremities, to include rashes and scars.  

In a rating decision of July 2010, the RO effectuated the Board's March 2010 decision, granting service connection for a dermatologic condition of the upper extremities, to include scars of both hands, the left pointer finger, and a scar on the left wrist with inflammation (rash).  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, the issue of entitlement to service connection for a dermatologic condition of the upper extremities, independent of scars with associated inflammation (rash) is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDING OF FACT

A dermatologic condition of the lower extremities, to include rashes and scars, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

A dermatologic condition of the lower extremities, to include rashes and scars, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2002, October 2003, and November 2004.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed that, on his behalf, VA would make reasonable efforts to obtain records which are not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Acting Veterans Law Judge in May 2004, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a dermatologic condition of the lower extremities, to include rashes and scars.  In pertinent part, it is contended that the aforementioned skin disorder had its origin during the Veteran's period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a skin disorder of the lower extremities.  While it is true that, on various occasions in service, the Veteran received a diagnosis of and treatment for other skin disabilities, at no time was the Veteran noted to be suffering from a skin disorder of the lower extremities.  Significantly, while at the time of a service separation examination in January 1971, there was noted the presence of tinea versicolor of the Veteran's chest, that examination was negative for the presence of any skin disorder of the lower extremities.  Nor was any pertinent diagnosis noted.  

In point of fact, the earliest clinical indication of the presence of an arguably chronic skin disorder of the lower extremities is revealed by a private outpatient treatment record dated in March 1984, more than 13 years following the Veteran's discharge from service, at which time there was present an itchy rash of the Veteran's left lower leg, which had reportedly been present for years, and was consistent with prurigo nodularis.  Significantly, while during the course of subsequent private outpatient treatment in March 1993, there was once again noted the presence of prurigo on the Veteran's left lower leg, as of the time of subsequent VA outpatient treatment in February 2002, the Veteran denied any problems with persistent or recurrent rashes, nonhealing ulcers, nodules, or swelling.  

The Board observes that, following a VA dermatologic examination in December 2004, there was noted the presence of a rash consistent with atopic dermatitis, which reportedly caused irritation and inflammation in the skin folds of the interior portion of the Veteran's lower legs in hot weather, but resolved "at better times."  However, according to the examiner, the "rash" was unlikely caused by any (inservice) exposure or precipitant.  Rather, in the opinion of the examiner, the rash in question was simply a "genetic predisposition" of many people of Caucasian descent who suffered from sensitive skin which was "easily irritated."  

The Board acknowledges that, following a subsequent VA dermatologic examination in October 2010 (which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records), the Veteran received a diagnosis of currently inactive prurigo nodularis of the left leg, with old healed lesions and hyperpigmentation; healing folliculitis of the right leg; verruca (i.e., warty growths) of the right leg; and atrophic skin at the site of a skin biopsy of the left anterior shin, as well as resolved tinea versicolor and facial irritation.  However, in the opinion of the examiner, the Veteran's current skin conditions of the lower extremities were less likely than not caused by or the result of a disease or injury in service.  The rationale for the examiner's opinion was that there was no evidence of any lower extremity skin condition in service.  Moreover, while at the time of service separation, there was noted the presence of tinea versicolor of the Veteran's chest, no lower extremity skin abnormality was in evidence.  

The Board finds the aforementioned opinion of a VA examiner highly probative, because that opinion was based on a full review of the Veteran's claims folder, including all evidence regarding the nature and etiology of the Veteran's claimed skin disorder.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, both VA examiners provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's dermatologic condition of the lower extremities (to include rashes and scars) did not have its origin during his period of active military service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of his skin disorder of the lower extremities to his period of active military service.  However, not until 2002, more than 30 years following the Veteran's discharge from service, did the Veteran claim service connection for the disability at issue.  Significantly, the Veteran's skin disorder of the lower extremities was first clinically documented no earlier than March 1984, more than 13 years following his discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the Veteran's skin disorder of the lower extremities and his period of active military service.  


The Board acknowledges the Veteran's testimony, as well as his other statements, regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his skin disorder of the lower extremities to an incident or incidents of service.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of a skin disorder of the lower extremities in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for his current skin disorder of the lower extremities.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's dermatologic condition of the lower extremities (to include rashes and scars), first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Accordingly, service connection for that disability must be denied.  


ORDER

Service connection for a dermatologic condition of the lower extremities, to include rashes and scars, is denied.  




REMAND

In addition to the above, the Veteran in this case seeks service connection for a dermatologic condition of the upper extremities, independent of scars with associated inflammation (rash).  In pertinent part, it is contended that the aforementioned skin disorder had its origin during the Veteran's period of active military service.  

In that regard, at the time of the aforementioned Board remand in March 2010, it was requested that, following a VA dermatologic examination, the examiner provide an opinion regarding whether the Veteran currently suffered from a chronic dermatologic disorder of the arms (separate and distinct from his already service-connected scars with associated inflammation), and, if so, whether such skin disorder was at least as likely as not the result of a disease or injury in service.  Significantly, while following the aforementioned VA dermatologic examination in October 2010, the examiner did provide an opinion regarding the nature and etiology of the Veteran's skin disorders of the lower extremities, he failed to provide any opinion as to whether the identified patches of dry, xerotic skin present on the Veteran's right arm were at least as likely as not the result of a disease or injury in service.  Such an opinion is necessary prior to a final adjudication of the Veteran's current claim.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to October 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be forwarded to the same VA examiner who conducted the aforementioned October 2010 dermatologic examination, or, should that physician prove unavailable, to another VA dermatologic examiner.  Following a review of the Veteran's entire claims folder, the aforementioned physician should provide an addendum opinion as to whether any chronic, clinically-identifiable skin disorder of the upper extremities [other than already service connected scars of both hands, the left pointer finger, and the left wrist with inflammation (rash)] at least as likely as not had its origin during the Veteran's period of active military service.  A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  

3.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a dermatologic condition of the upper extremities, independent of scars with associated inflammation (rash).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in March 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     ______________________________________________
	D. HAVELKA 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


